The opinion of the Court was delivered by
Fenner, J.
This case presents no dispute as to facts, and involves a single question of law.
*1013It is a contest for the ownership of an immovable between parties, each of whom is in good faith, and presents a title just and translative of property and traceable to a common author. Marks, the common author, sold to J. M. Gilmer in 1845, and again sold to Marshall in 1850. The title to Gilmer was not recorded until 1854, while that to Marshall was recorded in 1850 ; but in 1848 Gilmer sold to J. B. Gilmer, whose title was recorded in 1848, two years before the sale to Marshall.
Plaintiff claims under the Marshall title, defendants under the Gilmer title.
The title of defendants must prevail. They are possessors in good faith, under a chain of duly registered titles running back to 1848, two years prior to the sale to Marshall, and their title cannot be affected by the non-registry of an anterior conveyance. The question is not an open one. It has been settled by five decisions of this Court, the last of which was rendered in 1852. 1 A. 249 ; 4 A. 267 ; 5 A. 677 ; 6 A. 773 ; 7 A. 454.
Since that date we have found, and have been referred to, no case in which the doctrine thus settled has been questioned. There has been no change in the law affecting the subject. Mr. Justice Slidell dissented in the above cases, and his opinions display his usual vigor and ability, and if the question was open, we would give them great consideration. But this is one of a class of cases to which the doctrine of “stare decisis ” is specially applicable. It involves a rule of property affecting the conduct of men ip their dealings ; and when such a rule has been adopted, and long adhered-to by the courts, even though founded'on doubtful principle, the maxim applies — “omnis innovatio plus novitate perturiat guam utilitate prodest.”
It is, therefore, ordered, adjudged and decreed that the judgment appealed from be affirmed at appellant’s cost.